DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Claims 1 – 20 are entitled to a priority date of March 8, 2021.


Abstract

Applicant is reminded of the proper content of an abstract of the disclosure. The abstract does not describe what applicant purports is new in the art. 

A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.

If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.


Claim Interpretations Under 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Similarly, an application may include one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

The following Claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

Claims 1, 12, 20: first power generation device  - read as “a device (generic placeholder) for power generation (function)…”

Claim 11: surface processing unit (generic placeholder) [for] increasing a temperature of the fluid (function)…

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4 – 6 and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 4 recites at least one of gas and oil. It is unclear whether this is the same as the gas and oil in Claim 3. Examiner suggests amending to at least one of the gas and oil.

Claims 5 and 6 are rejected by virtue of their dependence on Claim 4. 

Claim 16 recites a thermoelectric device integrated into the heat exchanger. It is unclear whether this thermoelectric device is the thermoelectric generator introduced in Claim 12. 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 12 – 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hunt (WO 03/081038).

With regards to Claims 1 and 12:

Hunt discloses a method and system for generating electricity (Figure 6), comprising:

obtaining a fluid (pressurized natural gas 620) from a well (natural gas well 618) in a subsurface formation;

providing the fluid to a first power generation device (turbo alternator 602 with turbine 604), wherein a pressure and a temperature of the fluid is adjusted to a pressure and a temperature compatible with the first power generation device using one or more valves (choke valve 642, see Paragraph 35) coupled to the first power generation device;

generating at least some electricity (electric power 624) with the first power generation device using the fluid; and

using the fluid to generate at least some electricity (electric power 640) with one or more second power generation devices (thermoelectric heat exchangers 610, 612), wherein the at least one of the second power generation devices is a thermoelectric generator (Paragraph 34, 35: “the heat exchangers 610, 612 are preferably thermoelectric heat exchangers having thermoelectric modules thermally coupled to the heat exchangers' hot and cold regions”).

With regards to Claim 2:

Hunt discloses the fluid includes oil, gas, water, or a combination thereof (natural gas, see Figure 6 and Paragraphs 31 – 35).

With regards to Claim 13:

Hunt discloses a heat exchanger (thermoelectric heat exchanger 610) coupled to the one or more second power generation devices, wherein the heat exchanger is configured to heat a working fluid (fluid agent 628) with heat from oil or gas in the fluid (see Paragraph 32).

With regards to Claim 14:

Hunt discloses the thermoelectric generator is configured to generate electricity with heat from the heated working fluid (the thermoelectric modules in thermoelectric heat exchanger 612 use the cold from the expanded liquid natural gas and the heat from the fluid agent to generate electricity).

With regards to Claim 15:

Hunt discloses the thermoelectric generator includes a plurality of thermoelectric generation cells arranged in series or parallel along a direction a flow of the heated working fluid (for the thermoelectric generator, Hunt incorporates by reference US application No. 09/877,781 in Paragraph 34 – the publication for this application number is US 2002/0185168 which teaches a plurality of alternating P-type and N-type layers in series or parallel in the direction of a fluid flow to generate electricity).

With regards to Claim 16:

Hunt discloses a thermoelectric device integrated into the heat exchanger (see Figure 6 and Paragraph 34: “As indicated in Fig. 6, the heat exchangers 610, 612 are preferably thermoelectric heat exchangers having thermoelectric modules thermally coupled to the heat exchangers' hot and cold regions”, see also the incorporation by reference in Paragraph 34 and described in the rejection of Claim 15 above).

With regards to Claim 17:

Hunt discloses the thermoelectric generator includes one or more thermoelectric generation cells arranged with thermal insulating materials that increase heat flow to the thermoelectric generation cells (see incorporation by reference in Paragraph 34, in Figure 2 of that reference, the thermoelectric layers of P-type and N-type materials are surrounded by a vacuum 11, which qualifies as a thermal insulating material).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hunt (WO 03/081038) in view of Newman (US 2011/0048408).

With regards to Claim 3:

Hunt does not explicitly disclose the fluid includes a combination of water and at least one of gas and oil, and wherein the water is separated from the at least one of gas and oil after the fluid exits the first power generation device. However, Hunt does acknowledge that the natural gas includes “unwanted substances” (Paragraph 33) and provides a conditioner (630) downstream of the first power generation device that removes these unwanted substances. Newman (Figure 5) teaches a natural gas well, where a fluid that includes a combination of water and at least one of gas and oil (311, Paragraph 37: “Hot water, steam, natural gas, and/or other carriers”) is extracted from the well and then water is separated from the at least one of gas and oil (Paragraph 39: “A natural gas well 312 can collect the natural gas and transport it to a separation tank 313. Any water mixed with the natural gas can be removed through pipe 314”). The natural gas is directed to other uses via pipe (305) and the hot water is directed to a power generation device. MPEP 2143A teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, Hunt acknowledges the need for removal of unwanted substances (via conditioner 630) in the natural gas downstream of the expansion turbine (604) and Newman teaches the known feature of the natural gas containing water and the need for its removal via a separator (313, 302) before delivering the gas to a pipeline for distribution. Given these teachings, it would have been obvious to modify the system of Hunt by adding a separation system as shown in Newman to the conditioner described by Hunt in order to yield the predictable result of removing water and other unwanted substance from the natural gas before delivery to distribution pipelines.


Claims 7 – 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt (WO 03/081038) in view of Newman (US 2011/0048408), further in view of Gallup et al. (hereafter “Gallup” – US 4615808) and Yang et al. (hereafter “Yang” – CN 103147942).

With regards to Claims 7 – 10 and 19:

The Hunt modification of Claim 3 does not explicitly teach flashing the water in a flash chamber after separation to produce steam and hot brine, providing the brine to the thermoelectric generator, filtering the steam to remove particulate matter from the steam, providing the steam to a steam turbine, and injecting the bring into at least one well bore in the subsurface formation after the thermoelectric generator. Gallup (Figures 1a, 1b) teaches receiving a fluid from a well (extraction wells 12, 14) and, after initial separation (in separator 22, 24), flashing (via flasher 54) the water to produce steam (62) and hot brine (92). The steam is filtered (by wash scrubbers 64, 68) and then provided to a steam turbine (power generating facility 72, which is described in Col. 7, Line 10 to be a “conventional steam turbine-electric generator apparatus”). The hot brine is clarified and injected into at least one well bore in the subsurface formation (injection wells 210, 212). Yang (Figure 1) also teaches water being flashed/separated (in separator 9), wherein the steam is directed to a steam turbine (8) and the liquid is directed to a thermoelectric generator (thermoelectric generators 10, 13) prior to being redirected back into the well (1). MPEP 2143A teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, given the teachings of Gallup and Yang, it would have been obvious to one of ordinary skill in the art to modify the system of Hunt as modified in Claim 3 by flashing the water separated in the gas/water separation process, thereby yielding the predictable benefit of using the products of the flashing to generate additional electric energy from a steam turbine and a thermoelectric generator. 


Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt (WO 03/081038) in view of Brown et al. (hereafter “Brown” – US 5685155).

With regards to Claim 11:

Hunt does not explicitly disclose providing the fluid from the well in the subsurface formation to one or more surface processing units, wherein at least one surface processing unit increases a temperature of the fluid; and providing the fluid from the at least one surface processing unit to at least one of the first power generation device and the one or more second power generation devices. Brown (Figure 1) teaches extracting natural gas from a well (wells 38) and providing it to a first power generation device (expansion turbine 50). Prior to providing the natural gas to the turbine 50, the natural gas may be subject to a surface processing unit (compressor 22), which would result in an increase in a temperature of the natural gas. The natural gas is also subject to another surface processing unit (heat exchanger 48), which uses waste heat from a combustion process in order to further heat the natural gas. MPEP 2143A teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, increasing the temperature of the natural gas just prior to expansion in the turbine would increase the amount of energy in the gas and thus increase an electric power generation at the turbine. Given these teachings, it would have been obvious to one of ordinary skill in the art to modify the system of Hunt by placing a compressor and/or heat exchanger upstream of the turbine in order to increase the temperature of the gas to generate additional power at the turbine. 

With regards to Claim 20:

Hunt discloses a method for generating electricity (Figure 6), comprising:

obtaining a fluid (pressurized natural gas 620) from a well (natural gas well 618) in a subsurface formation;

providing the fluid to a first power generation device (turbo alternator 602 with turbine 604), wherein a pressure and a temperature of the fluid is adjusted to a pressure and a temperature compatible with the first power generation device using one or more valves (choke valve 642, see Paragraph 35) coupled to the first power generation device;

generating at least some electricity (electric power 624) with the first power generation device using the fluid; and

using the fluid to generate at least some electricity (electric power 640) with one or more second power generation devices (thermoelectric heat exchangers 610, 612), wherein the at least one of the second power generation devices is a thermoelectric generator (Paragraph 34, 35: “the heat exchangers 610, 612 are preferably thermoelectric heat exchangers having thermoelectric modules thermally coupled to the heat exchangers' hot and cold regions”).

Hunt does not explicitly disclose providing the fluid from the well in the subsurface formation to one or more surface processing units, wherein at least one surface processing unit increases a temperature of the fluid; and providing the fluid from the at least one surface processing unit to at least one of the first power generation device and the one or more second power generation devices. Brown (Figure 1) teaches extracting natural gas from a well (wells 38) and providing it to a first power generation device (expansion turbine 50). Prior to providing the natural gas to the turbine 50, the natural gas may be subject to a surface processing unit (compressor 22), which would result in an increase in a temperature of the natural gas. The natural gas is also subject to another surface processing unit (heat exchanger 48), which uses waste heat from a combustion process in order to further heat the natural gas. MPEP 2143A teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, increasing the temperature of the natural gas just prior to expansion in the turbine would increase the amount of energy in the gas and thus increase an electric power generation at the turbine. Given these teachings, it would have been obvious to one of ordinary skill in the art to modify the system of Hunt by placing a compressor and/or heat exchanger upstream of the turbine in order to increase the temperature of the gas to generate additional power at the turbine. 


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hunt (WO 03/081038) in view of Schroeder et al. (hereafter “Schroeder” – US 2010/0288322).

With regards to Claim 18:

Hunt does not explicitly disclose one or more heat fins in the thermoelectric generator, wherein the heat fins are configured to increase heat transfer from hot and cold fluids in the thermoelectric generator. However, thermoelectric generators are known to have heat fins. Schroeder (Figure 10) teaches a thermoelectric generator (30) heated by hot air (39) and cooled by ambient air (35). The generator has both hot fins (38) and cold fins (34) to increase heat transfer from hot and cold fluids in the thermoelectric generator (Paragraphs 74, 75). MPEP 2143A teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, it would have been obvious to one of ordinary skill in the art to modify the system of Hunt to include fins on the thermoelectric generators in order to increase the cooling and heat capacity of the thermoelectric generators (see Paragraphs 74, 75 of Schroeder). 


Allowable Subject Matter

Claims 4 – 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

The prior art does not teach providing at least one of gas and oil to a heat exchanger after separation to heat a working fluid with heat from the at least one of gas and oil, in conjunction with the steps/structure of Claims 3 and 1. Hunt teaches the fluid leaving the separation as cooling a working fluid (fluid agent 636), rather than heating it.


Additional References

Please see attached PTO-892 form for additional references which are made of record but not relied upon for the current grounds of rejection. 

Hunt (US 2002/0185168) – incorporated by reference in the Hunt reference relied on for the 102 rejections above. Teaches structural details of the thermoelectric heat exchanger. 

Tian et al. (CN 202851278) – see Figure 1, well fluid flows into first power generation device (turbine 3) then subsequently into second power generation device (thermoelectric generator 34). 


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Thursday, October 27, 2022